DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because, at line 8, “the outer side wall” should be –an outer side wall--. 
Claim 1 is objected to because the ring-shaped steel plate is recited at line 4 as a “steel plate ring”, at lines 5-6 as a “steel plate”, at line 6 as a “ring-shaped steel plate”, as finally at line 11 as “steel plates”, plural. The naming must be simplified for uniformity, as the structure referred to is clearly “steel plate”, 8.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steel plate concrete ring beam being “sheathed” (which means “to cover with something that protects”, merriam-Webster.com) must be shown or the feature canceled from claim 1. In addition, the several radial stirrups radially “sheathed” outside the circumferential reinforcements (to sheathe meaning “to cover with something that protects”, merriam-Webster.com) must be shown or the feature canceled from claim 5.
No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 5-8 - are rejected under 35 U.S.C. 103 as being unpatentable over Fang (CN101457548) in view of Sezen (2009/0120025).
1.	Fang teaches a concrete-filled steel tubular column-steel plate concrete ring beam joint, comprising: a concrete-filled steel tubular column 1, a concrete ring beam 3 and reinforced concrete frame beams 2, wherein the concrete ring beam comprises:
a reinforcing cage 6 and concrete; the reinforcing cage is of a ring shape,. Fig. 3, 
the concrete ring beam is sheathed 5 and fixed on the outer side wall of the concrete-filled steel tubular column; and an end of the reinforced concrete frame beam extends into the concrete ring beam, and stressed reinforcements of the reinforced concrete frame beam are connected to ring beam inner reinforcing 4. 
Fang does not teach concrete grouting holes are arranged in the middle of a steel plate; both the steel plate and the reinforcing cage are of a ring shape, and the ring-shaped steel plate and the reinforcing cage are coaxially arranged; and stressed reinforcements of the reinforced concrete frame beam are connected to the steel plates. Sezen, Fig. 5, teaches concrete grouting holes 240 are arranged in the middle of a steel plate; the steel plate is in a ring shape, and the ring-shaped steel plate and an outer concrete surface are coaxially arranged. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the Sezen steel plate in Fang “for reinforcement for concrete structures that can satisfy the stringent load-carrying and environmental requirements of building components”, para. 9, the ring-shaped steel plate and the reinforcing cage coaxially arranged just as the Sezen steel plate is coaxial with the concrete piling itself.  Fang in view of Sezen does not disclose the Fang stressed reinforcements of the reinforced concrete steel plates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the stressed reinforcements of the reinforced concrete frame beam to be connected to the steel plates (as opposed to ring beam inner reinforcement 4) to integrally tie the stressed reinforcements of the reinforced concrete frame beam to the steel plate, thus improving the overall beam joint strength. 

2.	Fang in view of Sezen discloses the concrete-filled steel tubular column-steel plate concrete ring beam joint according to claim 1, Sezen further teaching the steel plate is of a centrosymmetric ring shape, and Fang teaches the reinforced concrete frame beam is circumferentially arranged along the concrete ring beam, Fig. 3. 

5, 7.	Fang in view of Sezen discloses the concrete-filled steel tubular column-steel plate concrete ring beam joint according to claim 1, Fang further teaching the cage comprises several circumferential reinforcements, 4 and 5, and several radial stirrups, 7, the circumferential reinforcements comprise an inner row of circumferential reinforcements and an outer row of circumferential reinforcements which are coaxially arranged, the inner row of circumferential reinforcements and the outer row of circumferential reinforcements which are positioned in the same horizontal plane are a group of circumferential reinforcements, Figs. 3 and 4, and at least two groups of circumferential reinforcements are distributed along the axial direction of the circumferential reinforcements, Fig. 4. Fang does not teach the stirrups radially sheathed outside the circumferential reinforcements. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the stirrups to be radially sheathed outside the circumferential reinforcements for protection. Fang does not teach the spacing between the steel plate and the outer row of circumferential reinforcement is greater than or equal to 25 mm. It would have been obvious to 

6.	Fang in view of Sezen discloses the concrete-filled steel tubular column-steel plate concrete ring beam joint according to claim 1, Fang further teaching shear ring reinforcement, 7, is arranged within the section height of the steel plate concrete ring beam on the outer side wall of the concrete-filled steel tubular column, Fig. 1. Fang does not expressly teach the shear ring reinforcement welded on the steel tubular column or when the height of the steel plate concrete ring beam is greater than 450 mm, one circumferential waist reinforcement is arranged in the inner row and the outer row of the reinforcing cage, and the diameter of the circumferential waist reinforcement is greater than or equal to 12 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the shear ring reinforcement to be welded on the steel tubular column for strength and to arrange circumferential waist reinforcement as claimed for the added strength needed for a higher steel plate concrete ring beam. 

8.	Fang in view of Sezen does not teach the height of the steel plate concrete ring beam is greater than the height of the reinforced concrete frame beam, and the width of the steel plate concrete ring beam is greater than or equal to 150 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the height of the steel plate concrete ring beam to be greater than the height of the reinforced concrete frame beam, and the width of the steel plate concrete ring beam to be greater than or equal to 150 mm for material cost savings/joint performance. 

Claim 3 – is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Sezen and in further view of Pantelides (20060070338) and Teng (2012/0124937).
3.	Fang in view of Sezen does not disclose the steel plate concrete ring beam is of an eccentric ring shape, and the reinforced concrete frame beam is arranged along an eccentric side of the steel plate concrete ring beam. Pantelides teaches a concrete ring beam, 26, Fig. 3c, is of elliptical ring shape and Teng teaches a reinforced concrete frame beam, inner steel tube 12, is arranged along an eccentric side of a steel plate concrete ring beam, 11. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the steel plate concrete ring beam to be eccentric ring shape, and the reinforced concrete frame beam to be arranged along an eccentric side of the steel plate concrete ring beam for resisting eccentric loading such as at a building corner or edge. 

Claims 4 and 9-10 - are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Sezen and in further view of Cross (1,804,320).
4.	Fang in view of Sezen discloses the concrete-filled steel tubular column-steel plate concrete ring beam joint according to claim 1, Fang further teaching stressed reinforcements, 8 and 9, of the reinforced concrete frame beam pass through the concrete ring beam. Fang does not teach that the stressed reinforcements pass through the steel plates and are connected to same, and the end of the stressed reinforcement that passes through the steel plate is provided with an external thread, an outer side of which is sheathed with a nut. Cross teaches reinforcements, 15, pass through a steel plate, 8, and are connected to same, and the end of the stressed reinforcement that passes through the steel plate is provided with an external thread, 16, an outer side of which is sheathed with a nut, 18. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Fang stressed reinforcements to pass through the steel plates and be connected to 

9.	Fang in view of Sezen and in further view of Cross teaches the concrete-filled steel tubular column-steel plate concrete ring beam joint according claim 1, including the stressed reinforcement structure of claim 4, but does not expressly teach the method steps associated with the structure taught (determining component sizes, tapping the threads, pouring the concrete, pasting the welding shear ring, and hoisting the cage). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine component sizes before assembly, tap the threads, pour the concrete, paste the welding shear ring, and hoist the cage for optimal in service joint performance and ease of manufacturability. 

10.	Fang in view of Sezen and in further view of Cross does not expressly teach that in step S6, the length of the external thread tapped at the end of the stressed reinforcement is at least 50 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the length of the external thread tapped at the end of the stressed reinforcement to be at least 50 mm for positive engagement of the nut. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633